                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN
 GNAMIEN MOMOU,

                                                                          ORDER
        Plaintiff,
 v.
                                                                 Case No. 20-cv-14-wmc
 DEAN HEALTH PLAN and SSM HEALTH
 ST. MARY’S HOSPITAL,

        Defendants.


       Plaintiff Gnamien Momou has filed a proposed civil complaint.             Plaintiff seeks to

commence this lawsuit without prepaying the filing fee pursuant to 28 U.S.C. § 1915 and has

filed an affidavit of indigency in support of the request.

       The court has considered plaintiff’s income, assets, obligations, and dependents set

forth in the affidavit of indigency, and finds that plaintiff’s financial situation does not warrant

a determination of indigency. Accordingly, plaintiff must prepay the $400 fee for commencing

this action.

                                             ORDER

       IT IS ORDERED that plaintiff Gnamien Momou’s petition for leave to proceed without

prepayment of the filing fee is DENIED. Plaintiff must pay the $400 fee no later than February

18, 2020. If plaintiff fails to do so, this action may be dismissed without prejudice to plaintiff

filing the case at a later date. Upon receipt of plaintiff’s payment, the clerk of court shall issue

summonses and forward them to plaintiff for service.




                       Entered this 27th day of January, 2020.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
